 

Exhibit 10.4

 

Certain identified information has been excluded from the exhibit because it is
both (i) not material and (ii) would likely cause competitive harm to the
Company, if publicly disclosed.  

Double asterisks denote omissions.

 

ARVINAS IP Contribution AGREEMENT

This ARVINAS IP CONTRIBUTION AGREEMENT (this “Contribution Agreement”) is
entered into as of July 16, 2019 (the “Effective Date”) by and between Protag
LLC, a limited liability company organized under the laws of Delaware
(“Company”), and Arvinas Operations, Inc., a corporation organized under the
laws of Delaware (“Arvinas”).  Company and Arvinas are sometimes referred to
herein individually as a “Party” and collectively as the “Parties.”

RECITALS

WHEREAS, pursuant to that certain Commitment Agreement dated as of June 3, 2019
(as amended, restated and/or otherwise modified from time to time, the
“Commitment Agreement”), Bayer CropScience LP has committed to contribute
certain cash and in-kind capital contributions and Arvinas has committed to
contribute certain in-kind capital contributions to Company;

WHEREAS, Arvinas possesses certain Know-How and Patents (as defined below) and
expertise in the field of targeted degradation of proteins for multiple
applications; and

WHEREAS, Arvinas desires to license the Arvinas Contributed IP (as defined
below) to Company in furtherance of the transactions contemplated by the
Commitment Agreement in accordance with this Contribution Agreement.

NOW, THEREFORE, in consideration of the respective covenants, representations,
warranties and agreements set forth herein, the Parties hereto agree as follows:

ARTICLE 1.

DEFINITIONS

For purposes of this Contribution Agreement, the following capitalized terms
will have the following meanings:

1.1“Action” means any claim, action, cause of action, chose in action or suit
(whether in contract or tort or otherwise), litigation (whether at law or in
equity, whether civil or criminal), controversy, assessment, arbitration,
examination, audit, investigation, hearing, charge, complaint, demand, notice or
proceeding to, from, by or before any Governmental Authority or arbitrator(s).

1.2“ADME/PK” means absorption, distribution, metabolism, excretion and
pharmacokinetics, as describing the disposition of a compound and any of its
derivatives within an organism.

1.3“Affiliate” has the meaning assigned to such term in the LLC Agreement.  For
the purposes of this Contribution Agreement, (a) neither Arvinas nor any of its
Affiliates shall be considered an Affiliate of the Company or any of its
Affiliates, and neither the Company nor any of its Affiliates shall be
considered an Affiliate of Arvinas or any of its Affiliates, simply by virtue of
this Contribution Agreement, and (b) no Person shall be considered an Affiliate
of a Party solely as a result of their right to designate a member of such
Party’s board of directors.

 

ACTIVE/98422684.12

--------------------------------------------------------------------------------

 

1.4“Arvinas Assay IP” means any and all Know-How and Patents Controlled by
Arvinas or any of its Affiliates as of the Effective Date or during the Term
that (a) claim or Cover ADME/PK assays and/or data analysis directed at PROTAC
characterization and/or predictions, and (b) are necessary or reasonably useful
for the Research, Development, Manufacture, use or Commercialization of Company
Products in the Field.

1.5“Arvinas Background IP” means, collectively, the Arvinas Assay IP, Arvinas
Ligase IP, Arvinas Linker IP, Arvinas PROTAC IP and Arvinas Target IP.  For
clarity, Arvinas Background IP includes all Improvements to Arvinas Background
IP Controlled by Arvinas pursuant to Section 2.2(b)(ii) of the IPMA.

1.6“Arvinas Contributed IP” means all Arvinas Background IP.

1.7“Arvinas Ligase IP” means any and all Know-How and Patents Controlled by
Arvinas or any of its Affiliates as of the Effective Date or during the Term
that (a) claim or Cover (i) ubiquitin ligases or (ii) Ubiquitin Ligase Binding
Moieties as independent components of protein degrader compositions, and (b) in
each case of (i) and (ii), are necessary or reasonably useful for the Research,
Development, Manufacture, use or Commercialization of Company Products in the
Field.

1.8“Arvinas Linker IP” means any and all Know-How and Patents Controlled by
Arvinas or any of its Affiliates as of the Effective Date or during the Term
that (a) claim or Cover Linkers as independent components of protein degrader
compositions, and (b) are necessary or reasonably useful for the Research,
Development, Manufacture, use or Commercialization of Company Products in the
Field.

1.9“Arvinas PROTAC IP” means any and all Know-How and Patents Controlled by
Arvinas or any of its Affiliates as of the Effective Date or during the Term
that (a) claim or Cover PROTACS, and (b) are necessary or reasonably useful for
the Research, Development, Manufacture, use or Commercialization of Company
Products in the Field, including for clarity the Licensed Yale IP.

1.10“Arvinas Target IP” means any and all Know-How and Patents Controlled by
Arvinas or any of its Affiliates as of the Effective Date or during the Term
that (a) claim or Cover (i) Targets or (ii) Target Binding Moieties as
independent components of protein degrader compositions, and (b) in each case of
(i) and (ii), are necessary or reasonably useful for the Research, Development,
Manufacture, use or Commercialization of Company Products in the Field.

1.11“Bayer” means Bayer CropScience LP and any successor thereto.

1.12“Bayer IPCA” means that certain Bayer IP Contribution Agreement by and among
Bayer and Company of even date herewith.

1.13“Business Day” means a day other than a Saturday, Sunday or other day on
which commercial banks in any of (a) New Haven, Connecticut or (b) Leverkusen,
Germany are authorized or required to close.

1.14“Commercialize” or “Commercializing” means to market, promote, distribute,
offer for sale, sell, have sold, use, import, have imported, export, have
exported or otherwise commercialize a compound or product.  When used as a noun,
“Commercialization” means any and all activities involved in Commercializing.

1.15“Company Foreground IP” means such Foreground IP that is neither
Improvements to Arvinas Background IP nor Improvements to Bayer Background IP.

2

--------------------------------------------------------------------------------

 

1.16“Company IP” means, collectively, (a) all Company Foreground IP, and (b) any
other Know-How and Patents Controlled after the Effective Date and during the
Term by Company or any of its Affiliates that are necessary or reasonably useful
for the Research, Development, Manufacture, use or Commercialization of Company
Products in the Field.

1.17“Company Ligase IP” means that subset of Company IP that exclusively relates
to (a) ubiquitin ligases or (b) Ubiquitin Ligase Binding Moieties as independent
components and not the Company Products themselves.

1.18“Company Linker IP” means that subset of Company IP that exclusively relates
to Linkers as independent components and not the Company Products themselves.

1.19“Company Product” means, with respect to a specific Target, a PROTAC whose
primary mechanism of action by design is the binding to and degradation of such
Target.

1.20“Company Target IP” means that subset of Company IP that exclusively relates
to (a) Targets and (b) Target Binding Moieties as independent components and not
the Company Products themselves.

1.21“Control” or “Controlled” means, with respect to any Know-How, Patents and
other intellectual property rights, possession by a Party of the power and
authority, whether arising by ownership or by license or other authorization, to
grant and authorize the licenses or sublicenses, as applicable, under such
Know-How, Patents and other intellectual property rights of the scope granted to
the other Party in this Agreement at the time such Party would be required
hereunder to grant the other Party such license or sublicense, without violating
the terms of any agreement or other arrangement with any Third Party existing at
the time such Party would be first required hereunder to grant and authorize
such license or sublicense.  Notwithstanding anything in this Contribution
Agreement to the contrary, a Party will be deemed to not Control any Know-How,
Patents or other intellectual property rights that are owned or controlled by a
Third Party described in the definition of “Change of Control,” or such Third
Party’s Affiliates (other than an Affiliate of such Party prior to the Change of
Control), (a) prior to the closing of such Change of Control, except to the
extent that any such Know-How, Patents or other intellectual property rights
were developed prior to such Change of Control through the use of such Party’s
technology, or (b) after such Change of Control to the extent that such
Know-How, Patents or other intellectual property rights are developed or
conceived by such Third Party or its Affiliates (other than such Party) after
such Change of Control without using or incorporating such Party’s technology.

1.22“Covers” (including variations such as “Covered”, “Covering” and the like)
means, with respect to a Patent and a product, that the manufacture, use, sale,
offer for sale or importation of such product in a country would infringe a
Valid Claim of such Patent in such country.

1.23“Develop” or “Developing” means to develop a process, compound or product,
including work comprising the following activities: conducting preliminary
formulation activities for field testing, producing field test materials for
such testing (meeting minimum requirements for field handling, handling
properties, stability, use rate, quality control, safety), performing field
testing (including physiological and soil analysis, formulation (prototype
development and field validation, formulation optimization) and field trials
(demonstration of biological efficacy of a Company Product for expected
phenotype compared to control treatments and reproduced for multiple
genetics/geographies (in view of defining the business case))), developing
commercial formulations (as included in the regulatory dossier, fully compatible
with other active components), completing toxicity studies needed to obtain
regulatory approval for a Company Product, and dossier generation and submission
for regulatory approval.  When used as a noun, “Develop” means any and all
activities involved in Developing.

3

--------------------------------------------------------------------------------

 

1.24“Effective Date” has the meaning set forth in the first paragraph.

1.25“Field” means any and all agricultural purposes.

1.26“Foreground IP” means any and all Know-How developed, conceived, first
reduced to practice or otherwise made by or on behalf of Company or any of its
Affiliates, whether solely or jointly (including by or with any subcontractor),
in connection with the Research, Development, Manufacture, use or
Commercialization of Company Products in the Field, including any and all
Patents claiming, and other intellectual property rights in and to, such
Know-How.

1.27“Governmental Authority” means any federal, state, local or foreign
government or political subdivision thereof, or any agency or instrumentality of
such government or political subdivision, or any self-regulated organization or
other non-governmental regulatory authority or quasi-governmental authority (to
the extent that the rules, regulations or orders of such organization or
authority have the force of law), or any arbitrator, court or tribunal of
competent jurisdiction.

1.28“Improvements to Arvinas Background IP” means that subset of Foreground IP
that is an adaptation, enhancement, modification, and/or improvement of any
Arvinas Background IP, wherein the making, using, selling, offering for sale, or
importation or exploitation of the same would infringe one or more issued claims
of Patents within the Arvinas Background IP (or would have infringed such issued
claims while in effect), but excluding the Company Products themselves.

1.29“Improvements to Bayer Background IP” means that subset of Foreground IP
that is an adaptation, enhancement, modification, and/or improvement of any
Bayer Background IP, wherein the making, using, selling, offering for sale, or
importation or exploitation of the same would infringe one or more issued claims
of Patents within the Bayer Background IP (or would have infringed such issued
claims while in effect), but excluding the Company Products themselves.

1.30“In-License Agreement” means, when used for Arvinas, an agreement with a
Third Party licensor under which Arvinas or any of its Affiliates obtains
Control of any Arvinas Background IP, and, when used for Company, an agreement
with a Third Party licensor under which Company or any of its Affiliates obtains
Control of any Company IP.

1.31“IPMA” means that certain IP Management Agreement by and among the Company,
Arvinas and Bayer of even date herewith.

1.32“Know-How” means all proprietary information, inventions (whether or not
patentable), improvements, practices, formulae, trade secrets, techniques,
methods, procedures, knowledge, results, test data (including related reports,
structure-activity relationship data and statistical analysis), analytical and
quality control data, protocols, processes, models, designs, computational
processes, and other information regarding discovery, development, marketing,
pricing, distribution, cost, sales and manufacturing.  Know-How shall not
include any Patent or any information disclosed in a published Patent.

1.33“Licensed Field” has the meaning set forth in the Option Agreement.

1.34“Licensed Yale IP” means any and all Know-How and Patents licensed to
Arvinas by Yale University pursuant to the Yale Agreement included in the
Arvinas Background IP.

1.35“Linker” means any linker that attaches the Ubiquitin Ligase Binding Moiety
and the Target Binding Moiety.

4

--------------------------------------------------------------------------------

 

1.36“LLC Agreement” means that certain Amended and Restated Limited Liability
Company Agreement by and among the Company, Arvinas and Bayer dated as of June
3, 2019 (as amended, restated and/or otherwise modified from time to time).

1.37“Manufacture” or “Manufacturing” means to make, have made, produce,
manufacture, process, fill, finish, package, label, perform quality assurance
testing, release, ship or store a compound or product or any component
thereof.  When used as a noun, “Manufacture” or “Manufacturing” means any and
all activities involved in Manufacturing a compound or product or any component
thereof.

1.38“Option Agreement” means that Option Agreement by and among Company, Bayer
and Arvinas entered into on the date of the Closing, as amended, restated and/or
otherwise modified from time to time.

1.39“Party” or “Parties” has the meaning set forth in the first paragraph.

1.40“Patent(s)” means any and all patents and patent applications and any
patents issuing therefrom or claiming priority to, worldwide, together with any
extensions (including patent term extensions and supplementary protection
certificates) and renewals thereof, reissues, reexaminations, substitutions,
confirmation patents, registration patents, invention certificates, patents of
addition, renewals, divisionals, continuations, and continuations-in-part of any
of the foregoing.

1.41“Product Transfer Agreement” has the meaning set forth in the Option
Agreement.

1.42“PROTAC” means a molecule that contains a Target Binding Moiety and an
Ubiquitin Ligase Binding Moiety, linked together via a Linker or chemical bond,
and whose primary mechanism of action by design is the degradation of the
protein target(s) of such Target Binding Moiety.

1.43“Research” means to identify, research or discover a process, compound or
product, including work comprising the following activities: chemical synthesis,
chemical optimization, developing in vitro screening assays and model plant
assays, generating genetic tools for Company Product candidates, conducting
comparative genomics on a structural and functional level, cloning and
expression of genes and pathways, engineering cellular functions in view of use
case, enzyme design and analytics, and testing the performance of a Company
Product in model plants.  When used as a noun, “Research” means any and all
activities involved in Researching.

1.44“Sublicense” means to sublicense, grant any other right with respect to, or
agree not to assert, directly or indirectly, any Know-How or Patents licensed to
a Party under this Contribution Agreement.  When used as a noun, “Sublicense”
means any agreement to Sublicense.

1.45“Sublicensee” means any Third Party other than an Affiliate to whom a Party
or an Affiliate of such Party grants a Sublicense.

1.46“Target” means any protein identified by its UniProt number, including all
splice variants, mutants, natural variants, etc. reasonably associated with such
UniProt number that could serve as a molecular target for a PROTAC.

1.47“Target Binding Moiety” means a moiety that binds to a Target and, for
clarity, does not include a Linker or an Ubiquitin Ligase Binding Moiety.

1.48“Territory” means all countries of the world.

5

--------------------------------------------------------------------------------

 

1.49“Third Party” means any entity other than Arvinas or Company or an Affiliate
of either.

1.50“Third Party Obligations” means any non-financial encumbrances, obligations,
restrictions, or limitations imposed by an In-License Agreement, including field
or territory restrictions, covenants, diligence obligations or limitations
pertaining to prosecution or enforcement of intellectual property rights.

1.51“Ubiquitin Ligase Binding Moiety” means a moiety that binds to an ubiquitin
ligase complex.

1.52“Valid Claim” means, with respect to a particular country, a claim of an
issued and unexpired Patent that has not been (a) rejected, revoked or held to
be invalid, unenforceable or unpatentable by a court or other authority of
competent jurisdiction, from which decision no appeal can be further taken, or
(b) finally abandoned, disclaimed or admitted to be invalid, unenforceable or
unpatentable, including through reissue or disclaimer.  In order to be a Valid
Claim, any claim being prosecuted in a pending patent application must be
prosecuted in good faith and not have been pending for more than [**] from the
filing date of the first utility patent application (or equivalent concept in
any such country) in the patent application family of such patent application in
the country in question, in which case it will cease to be considered a Valid
Claim unless such patent application issues as a patent reciting said claim and
such patent otherwise satisfies this definition.

1.53“Yale Agreement” means that certain License Agreement between Yale
University and Arvinas dated as of July 5, 2013, as previously amended as of May
8, 2014, October 23, 2014, April 1, 2015, September 30, 2015, December 19, 2018
and June 3, 2019.

1.54“Yale Letter Agreement” means that letter agreement between Yale University
and Arvinas, dated as of June 3, 2019, and attached hereto as Schedule 1.54.

1.55The following terms will have the meanings defined in the Section of this
Contribution Agreement or such other agreement as indicated.  Unless otherwise
noted, the indicated Section refers to the appropriate Section of this
Contribution Agreement.

 

Term

Where defined

Applicable Field

Section 1.1 of the Commitment Agreement

Applicable Law

Section 1.01 of the LLC Agreement

Arvinas

first paragraph

Bankrupt Party

Section 9.2.5

Bayer Background IP

Article 1 of the Bayer IPCA

Change of Control

Section 1.01 of the LLC Agreement

Closing

Section 1.1 of the Commitment Agreement

Commitment Agreement

first recital

Company

first paragraph

Effective Date

first paragraph

Electronic Transmission

Section 9.2.12

Exclusivity Research Exception

Section 1.1 of the Commitment Agreement

Existing Arvinas In-License Agreements

Section 2.1.5(a)(i)

Grantback Ex-Ag Field

Section 2.2.1

Initial Purpose

Section 1.01 of the LLC Agreement

Party(ies)

first paragraph

Permitted COC Transfer

Section 1.01 of the LLC Agreement

6

--------------------------------------------------------------------------------

 

Term

Where defined

Person

Section 1.01 of the LLC Agreement

Term

Section 1.01 of the LLC Agreement

Transaction Documents

Section 1.1 of the Commitment Agreement

 

ARTICLE 2.

LICENSE GRANTS

2.1License Grants to Company.

2.1.1License Grant to Arvinas Background IP.  Subject to the terms of this
Contribution Agreement, Arvinas hereby grants to Company an irrevocable (except
as specified in the Commitment Agreement), worldwide, royalty-free, fully
paid-up, transferable (in accordance with Section 8.1):

(a)exclusive (even as to Arvinas and its Affiliates) and sublicenseable (solely
as permitted by Section 2.1.3), license under the Arvinas PROTAC IP, Arvinas
Ligase IP and Arvinas Linker IP to Research, Develop, Manufacture, use and
Commercialize Company Products in the Field; provided, however, that, Arvinas
retains for itself and its Affiliates the non-exclusive, non-sublicenseable
right to practice the foregoing Arvinas PROTAC IP, Arvinas Ligase IP and Arvinas
Linker IP for the activities permitted under the Exclusivity Research Exception;

(b)non-exclusive and sublicenseable (solely as permitted by Section 2.1.3),
license under the Arvinas Target IP to Research, Develop, Manufacture, use and
Commercialize Company Products in the Field; and

(c)non-exclusive and non-sublicenseable license under the Arvinas Assay IP to
Research, Develop, Manufacture, use and Commercialize Company Products in the
Field.

2.1.2Acknowledgement.  Each of Arvinas and Company hereby acknowledge and agree
that the licenses to Company of the Arvinas Contributed IP pursuant to Section
2.1.1 of this Contribution Agreement are intended to be treated as a
contribution of property pursuant to 26 U.S. Code §721.

2.1.3Sublicenses.

(a)Company may grant a sublicense of its rights to the Arvinas PROTAC IP,
Arvinas Ligase IP, Arvinas Linker IP and Arvinas Target IP, under the license
grants to Company of Section 2.1.1 only in the following circumstances and to
the following entities:

(i)to Research and Develop any Company Product in the Applicable Field for such
Company Product to a subcontractor assisting Company or its Affiliates in
performing Company’s Research and Development of such Company Product;

(ii)solely as necessary to Manufacture a Company Product in support of Company’s
or its Affiliates’ Research and Development, use or Commercialization of such
Company Product in the Applicable Field for such Company Product; and

(iii)to a distributor or importer assisting Company or its Affiliates in its
Commercialization of any Company Product in the Applicable Field for such
Company Product.

7

--------------------------------------------------------------------------------

 

(b)Under a Product Transfer Agreement and provided Company is licensing Know-How
and Patents it Controls (other than Know-How or Patents licensed to it under
this Contribution Agreement or the Bayer IPCA) in the same transaction, Company
may grant a sublicense of its rights to the Arvinas PROTAC IP, Arvinas Ligase
IP, Arvinas Linker IP and Arvinas Target IP, under the license grants to Company
of Section 2.1.1, (i) to Bayer or one of its Affiliates or (ii) to a Third
Party, in each case of (i) and (ii), to Research, Develop, Manufacture, use and
Commercialize the Company Product that is the subject of such Product Transfer
Agreement in the Licensed Field.

(c)Each such Sublicense granted pursuant to Section 2.1.3(a) or 2.1.3(b) will be
subject and subordinate to, and consistent with, the terms and conditions of
this Contribution Agreement and will require each Sublicensee thereunder to
comply with all applicable terms of this Contribution Agreement and Third Party
Obligations under Arvinas’ In-License Agreements for any in-licensed Arvinas
Background IP being sublicensed.  Further, with respect to each sublicense
granted by Company pursuant to Section 2.1.3(b), Company will, as soon as
reasonably practicable thereafter, provide Arvinas with a copy of any such
executed sublicense agreement.  Notwithstanding the grant of any Sublicense,
Company shall remain primarily liable to Arvinas for the performance of all of
Company’s obligations under, and Company’s compliance with all provisions of,
this Contribution Agreement.

2.1.4License Conditions.  Company hereby acknowledges and agrees that its rights
and obligations hereunder, including its rights pursuant to Sections 2.1.1 and
2.1.3 are subject to and limited by Third Party Obligations of any In-License
Agreements for Know-How or Patents within the Arvinas Background IP, including,
with respect to the Licensed Yale IP, the terms and conditions of Schedule
2.1.4.

2.1.5In-Licenses; Third Party Payments.

(a)In-License Agreements.

(i)Except as set forth on Schedule 2.1.5(a)(i), as of the Effective Date,
Arvinas is not a party to any In-License Agreement for Know-How or Patents
included within the Arvinas Background IP existing as of the Effective Date (the
“Existing Arvinas In-License Agreements”).

(ii)Subject to Section 2.1.5(b)(ii) below, in the event that, after the
Effective Date, Arvinas seeks to in-license Know-How or Patents that would be
deemed Arvinas Background IP for purposes of the licenses granted to Company
under Section 2.1.1, Arvinas will use commercially reasonable efforts to obtain
under the corresponding In-License Agreements the right to sublicense such
Know-How and Patents to Company as part of the Arvinas Background IP.

(b)Third Party Payments under In-License Agreements.

(i)Subject to Section 4.4 hereof and to Section 3 of Schedule 2.1.4, Arvinas
will be responsible for all payments associated with any Existing Arvinas
In-License Agreements as a result of the grant to, and exercise by, Company of
the licenses under Section 2.1.1.

8

--------------------------------------------------------------------------------

 

(ii)In the event that, after the Effective Date, Arvinas in-licenses Know-How or
Patents that would be deemed Arvinas Background IP for purposes of the licenses
granted to Company under Section 2.1.1 but for Arvinas owing payments or other
consideration under the corresponding In-License Agreement for such Know-How or
Patents, Arvinas will notify Company of the existence of and anticipated amounts
of such payments and Company will have the right to decline a sublicense to such
in-licensed Know-How or Patents or take such a sublicense.  If Company elects to
take such a sublicense, Company agrees to comply with any obligations of
Arvinas, under any such In-License Agreement with respect to such Know-How or
Patents, that apply to Company and of which Company was informed by Arvinas,
including any obligation to make such payments.  Further, in the event Company
elects to take such a sublicense, Company will make such payments, or deliver
such other consideration as may be mutually agreed to between Arvinas and
Company, within [**] of receiving an invoice from Arvinas for the same.

2.2Company License Grants.

2.2.1Subject to the terms of this Contribution Agreement, Company hereby grants
to Arvinas a royalty-free, fully paid-up, worldwide, transferable (in accordance
with Section 8.1), sublicenseable (through multiple tiers and without Company’s
prior consent), non-exclusive license under the Company IP (other than the
subset thereof licensed by Bayer to Company under the Bayer IPCA) for the
Research, Development, Manufacture, use and Commercialization of products
outside of the Field (the “Grantback Ex-Ag Field”); provided, however, that, for
any such Company IP that is in-licensed by Company, if Company’s rights are for
a field that includes the Grantback Ex-Ag Field and to the extent permitted
under the terms of the corresponding In-License Agreement therefor and subject
to Arvinas’ compliance with the rest of this Section 2.2.1, then Company hereby
grants to Arvinas a non-exclusive, worldwide, transferable (in accordance with
Section 8.1), sublicenseable, sublicense in and to such in-licensed Company IP
for any and all purposes in the Grantback Ex-Ag Field; but, further provided
that, Arvinas will have the right to decline any such sublicense grant in
writing to Company and, if Arvinas does not so decline, then Arvinas hereby
agrees to comply with any obligations of Company under any such In-License
Agreement with respect to such in-licensed Company IP that apply to Arvinas and
of which Arvinas was informed by Company, including any obligation to make
payments for Arvinas’ use of the same in the Grantback Ex-Ag Field, and to make
such payments (or deliver such other consideration as may be mutually agreed to
between Company and Arvinas) to Company within [**] of receiving an invoice from
Company for the same.

2.2.2In the event after the Effective Date Company elects to in-license Know-How
or Patents that would be Company IP, Company will use commercially reasonable
efforts to obtain in the corresponding In-License Agreement therefor all of the
sublicense rights set forth above in Section 2.2.1 as well as an unrestricted
right to assign its rights and obligations under any such In-License Agreement
to an Affiliate or to a successor to substantially all of the business to which
such In-License Agreement relates, whether in a merger, sale of stock, sale of
assets, reorganization or other transaction.  Company will not renegotiate or
agree to any amendment of any of its In-License Agreements that would adversely
affect any sublicense or assignment rights of Company under such In-License
Agreements without Arvinas’ and Bayer’s express prior written consent or
adversely affect any rights of Arvinas or Bayer then existing under such
In-License Agreements without the express prior written consent of Arvinas or
Bayer, as applicable.

2.3No Implied Licenses.  All rights in and to Arvinas’ and its Affiliates’
Know-How, Patents and other intellectual property rights not expressly licensed
to Company under this Contribution Agreement are hereby retained by Arvinas or
its Affiliates, as applicable.  All rights in and to any Know-How, Patents and
other intellectual property rights of Company and its Affiliates not expressly
licensed to Arvinas under this Contribution Agreement are hereby retained by
Company or its Affiliates, as applicable.  Except as expressly provided in this
Contribution Agreement, no Party will be deemed by estoppel or implication to
have granted the other Party any licenses or other right with respect to any of
such Party’s Know-How, Patents and other intellectual property rights.

9

--------------------------------------------------------------------------------

 

ARTICLE 3.

INTELLECTUAL PROPERTY MATTERS

3.1Intellectual Property Matters.  Subject to the rights and licenses granted
herein, the rights and obligations of the Parties with respect to the ownership
of, prosecution and maintenance, and enforcement of Know-How and Patents arising
under the activities performed in the exercise of rights licensed or retained
under this Contribution Agreement will be governed by the IPMA.

3.2No Other Rights.  Except as otherwise expressly provided in this Contribution
Agreement or the IPMA, under no circumstances will a Party or any of its
Affiliates, as a result of this Contribution Agreement, obtain any ownership
interest, license or other right in or to any Know-How, Patents or other
intellectual property rights of the other Party, including tangible or
intangible items owned, controlled or developed by such other Party, or provided
by such other Party to such Party at any time, pursuant to this Contribution
Agreement.  Neither Party nor any of its Affiliates will use or practice any
Know-How, Patents or other intellectual property rights licensed or provided to
such Party or any of its Affiliates outside the scope of or otherwise not in
compliance with the rights and licenses granted to such Party and its Affiliates
under this Contribution Agreement, except to the extent the same is otherwise
available to the public through no fault or breach of a Party obligated to keep
confidential such publicly available Know-How or other intellectual property
rights.

3.3Unauthorized Use of Arvinas Contributed IP.  Company will institute
reasonable procedures to prevent the Arvinas Contributed IP from being used,
practiced, sublicensed or otherwise exploited outside of the Research,
Development, Manufacture, use and Commercialization of Company Products in the
Field.  After receiving notice from Arvinas alleging a specific breach, Company
will investigate (with Arvinas having the right to participate in such
investigation) the use of the Arvinas Contributed IP, and if Company identifies
any unauthorized use of the Arvinas Contributed IP, Company will immediately
cease, and will cause to immediately be ceased, such use, and will implement,
and will cause to be implemented, reasonable procedures to prevent such
unauthorized use of the Arvinas Contributed IP in the future.

ARTICLE 4.

REPRESENTATIONS AND WARRANTIES

4.1Representations and Warranties of the Parties.  Each of Arvinas and Company
hereby represents and warrants to the other as of the Effective Date that:

4.1.1It is duly organized, validly existing and in good standing under the laws
of the jurisdiction of its formation.

4.1.2It (a) has the requisite power and authority and the legal right to enter
into this Contribution Agreement and to perform its obligations hereunder and
(b) has taken all requisite action on its part to authorize the execution and
delivery of this Contribution Agreement and the performance of its obligations
hereunder.

4.1.3It has the requisite resources and expertise to perform its obligations
hereunder.

10

--------------------------------------------------------------------------------

 

4.1.4The execution, delivery and performance of this Contribution Agreement by
it (a) constitutes a legal, valid and binding obligation, enforceable against it
in accordance with the terms hereof, except to the extent that the
enforceability may be affected by bankruptcy, insolvency, and other laws of
general application affecting the enforcement of creditors’ rights and by
general principles of equity that may limit the availability of equitable
remedies, and (b) will not constitute a default under or conflict with any
agreement, instrument or understanding, oral or written, to which it is a party
or by which it is bound, or violate any law or regulation of any court,
governmental body or administrative or other agency having jurisdiction over it.

4.1.5It has obtained all necessary consents, approvals and authorizations of all
Governmental Authorities and other Persons or entities required to be obtained
by it in connection with the execution and delivery of this Contribution
Agreement.

4.2Additional Representations and Warranties of Arvinas.  Arvinas hereby further
represents and warrants to Company, as of the Effective Date, that, except as
otherwise set forth on Schedule 4.2:

4.2.1Schedule 4.2.1 sets forth a true, correct and complete list of all patents
and patent applications within the Arvinas Background IP, as of the Effective
Date, indicating for each such patent and patent application whether it is the
subject of a registration or application issued, filed with, or recorded by any
Governmental Authority, and specifying, where applicable, the jurisdiction in
which such patent Controlled by Arvinas have been issued or registered or in
which jurisdiction such patent application Controlled by Arvinas for such
issuance and registration has been filed, including, as applicable, the
respective registration and application numbers, the names of all registered
owners or applicants, and the filing dates and, if applicable, issue dates.

4.2.2With respect to the patents and patent applications within the Arvinas
Background IP for which Arvinas controls prosecution and maintenance, Arvinas
has (a) to the knowledge of Arvinas, complied with all Applicable Laws in
connection with the prosecution and maintenance of such patents and patent
applications, and (b) timely paid all filing, issuance, maintenance and renewal
fees payable for such patents and patent applications.  Arvinas or one of its
Affiliates has obtained an assignment from each inventor of the inventions
claimed by the Arvinas-owned patents and patent applications within the Arvinas
Background IP, and all such assignments have been recorded with the Governmental
Authority where such patents have issued or patent applications have been filed.

4.2.3Arvinas owns or has the right to use the Arvinas Background IP existing as
of the Effective Date, except as set forth in Schedule 4.2.3, free and clear of
any liens, charges and encumbrances (other than licenses granted to Third
Parties that are not inconsistent with the rights and licenses granted to
Company hereunder and other than the licenses granted to Company hereunder);
provided, however, that the foregoing is not a representation of
non-infringement of the intellectual property rights of another Person, which
representation is solely set forth in Section 4.2.7 below.  Arvinas has the
right to grant sublicenses to Company of the scope contemplated under Section
2.1.1 under the Licensed Yale IP, and any other in-licensed Patents or Know-How
included in the Arvinas Background IP, in each case, existing as of the
Effective Date of this Contribution Agreement.

4.2.4No Person has challenged in writing the scope, validity or enforceability
of any Arvinas-owned patent within the Arvinas Background IP (including, by way
of example, through the institution, or written threat of institution, of
interference, cancellation, opposition, reissue, reexamination or similar
invalidity proceeding before the United States Patent and Trademark Office or
any equivalent foreign Governmental Authority).  To the knowledge of Arvinas,
the Arvinas-owned patents within the Arvinas Background IP are valid and
enforceable.

11

--------------------------------------------------------------------------------

 

4.2.5(a) To the knowledge of Arvinas, no Person has infringed, misappropriated
or otherwise violated the owned Arvinas Background IP existing as of the
Effective Date, and (b) neither Arvinas nor any of its Affiliates has filed or
made any written claim against any Person alleging any infringement,
misappropriation, or other violation of any owned Arvinas Contributed IP
existing as of the Effective Date, in each case of (a) and (b), where such
Person is engaged in activities that are reasonably similar to the Initial
Purpose of the Company.

4.2.6As of the Effective Date and to the best of Arvinas’ knowledge, neither
Arvinas nor any of its Affiliates Controls any Know-How or Patents other than
the Arvinas Background IP, as the same exists as of the Effective Date, that
would be necessary for Company to Research, Develop, Manufacture, use or
Commercialize Company Products in the Field as contemplated under the LLC
Agreement as of the Effective Date, excluding commercially available software
and commercially available laboratory materials.

4.2.7As of the Effective Date and to the knowledge of Arvinas, the Research,
Development, Manufacture, use and Commercialization of Company Products in the
Field using the owned Arvinas Background IP as contemplated under the
Transaction Documents does not infringe any duly issued and unexpired patent of
any Third Party.

4.2.8As of the Effective Date, none of the Arvinas Background IP owned by
Arvinas and existing as of the Effective Date is subject to any pending or
outstanding injunction, order, decree, award, settlement, judgment or other
disposition of dispute that (a) would reasonably be expected to adversely
restrict the use of the same within the scope of the licenses granted to Company
pursuant to Section 2.1.1, or (b) otherwise would reasonably be expected to
adversely affect the scope, validity or enforceability of any Arvinas Background
IP owned by Arvinas and existing as of the Effective Date.

4.2.9There have not been any, and, as of the Effective Date, there are no
pending or, to the knowledge of Arvinas, threatened in writing, action, claim,
demand, suit, proceeding, arbitration, citation, summons, subpoena, inquiry or
investigation of any nature, civil, criminal, regulatory or otherwise, in law or
in equity, against Arvinas or any of its Affiliates, in each case, in connection
with the Arvinas Background IP owned by Arvinas and existing as of the Effective
Date; provided, however, that nothing in this Section 4.2.9 will be interpreted
as requiring Arvinas to have undertaken any inquiries or to have obtained any
freedom to operate opinions.

4.3Arvinas Covenants.  Arvinas hereby covenants to Company that, except as
expressly permitted under this Contribution Agreement, it will not amend, modify
or terminate any In-License Agreements in a manner that would have a material
adverse effect on Company’s rights hereunder.

4.4Company Covenants.  Company hereby covenants to Arvinas that, in the event
that the Yale Agreement is terminated and, notwithstanding such termination,
Company retains its sublicense under the Licensed Yale IP as included in the
license granted to Company pursuant to Section 2.1.1(a), Company will comply
with the obligations applicable to Company under the terms of the Yale Letter
Agreement.  The foregoing will in no way limit the Company’s continued
obligation under Section 2.1.4 hereof.

4.5Disclaimer.  Except as otherwise expressly set forth in this Contribution
Agreement, neither Party nor its Affiliates makes any representation or extends
any warranty of any kind, either express or implied, including any warranty of
merchantability, fitness for a particular purpose or non-infringement.  Company
and Arvinas acknowledge and agree that any Company Product will be the subject
of ongoing Research and Development and that neither Party can assure the
safety, usefulness, technical or scientific viability or commercial success of
any Company Product.

12

--------------------------------------------------------------------------------

 

ARTICLE 5.

TERM; TERMINATION

5.1Contribution Agreement Term; Expiration.  This Contribution Agreement is
effective as of the Effective Date and shall terminate upon expiration of the
Term.

5.2Consequences of Expiration or Termination of the Contribution Agreement.

5.2.1The terms of Section 6.2 of the Commitment Agreement will determine the
consequences of termination of this Contribution Agreement.

5.2.2The following Articles and Sections of this Contribution Agreement will
survive termination of this Contribution Agreement:  Article 1 (Definitions),
Article 6 (Confidentiality), Article 7 (Dispute Resolution) and Article 9
(Notices and Miscellaneous), and Section 2.1.4 (License Conditions) (together
with Schedule 2.1.4), Section 4.5 (Disclaimer) and this Section 5.2.2.

ARTICLE 6.

CONFIDENTIALITY

6.1Confidentiality.  Each Party’s obligations with respect to Confidential
Information (as defined in the LLC Agreement) of the other Party that such Party
receives, has access to or becomes acquainted with will be governed by the
confidentiality provisions specified in Section 11.01 of the LLC Agreement and
such Section is hereby incorporated by reference.

ARTICLE 7.

DISPUTE RESOLUTION

7.1Dispute Resolution.  Without limitation of the choice of law and jurisdiction
of Sections 7.3 and 7.4, respectively, hereof, the Parties hereby agree that
controversies or claims arising out of or relating to this Contribution
Agreement, or the interpretation, performance, breach, termination or validity
thereof, shall be resolved in accordance with the escalation procedure set forth
in Section 8.14 of the LLC Agreement and such Section is hereby incorporated by
reference.

7.2Attorneys’ Fees.  If any Action at law or in equity (including, arbitration)
is necessary to enforce or interpret the terms of this Contribution Agreement,
including claims for fraud and/or fraudulent inducement, the prevailing Party
shall be entitled to reasonable attorneys’ fees, costs and necessary
disbursements, in addition to any other relief to which such Party may be
entitled.

7.3Governing Law.  The Parties agree that this Contribution Agreement shall be
governed by, and construed in accordance with, the laws of the State of New
York.

7.4Jurisdiction.  Unless otherwise specified in this Contribution Agreement,
each Party to this Contribution Agreement, by its execution hereof, unless
otherwise prohibited by Applicable Law (a) hereby irrevocably submits to the
exclusive jurisdiction of the state courts of the State of New York in the
Borough of Manhattan and to the United States District Court for the Southern
District of New York for the purpose of any Action among the Parties, (b) hereby
waives and agrees not to assert, by way of motion, as a defense or otherwise, in
any such Action, any claim that it is not subject personally to the jurisdiction
of the above-named courts, that any such Action brought in one of the
above-named courts should be dismissed on grounds of forum non conveniens,
should be transferred or removed to any court other than one of the above-named
courts, or should be stayed by reason of the pendency of some other proceeding
in any court other than one of the above-named courts, or that this Contribution
Agreement or the subject matter hereof may not be enforced in or by such court,
and (c) to the extent that an Action can be commenced in a court, agrees not to
commence any such Action in any court other than before one of the above-named
courts.  Notwithstanding the previous sentence, a Party hereto may commence any
Action in a court other than the above-named courts for the purpose of enforcing
an order or judgment issued by one of the above-named courts.

13

--------------------------------------------------------------------------------

 

7.5Venue.  No Party hereto will assert that venue should properly lie in any
other location within the selected jurisdiction.

7.6Waiver of Jury Trial.  Each of the Parties hereby waives to the fullest
extent permitted by Applicable Law any right it may have to a trial by jury with
respect to any Action or liability directly or indirectly arising out of, under
or in connection with this Contribution Agreement or the transactions
contemplated by this Contribution Agreement.  Each of the Parties hereby (a)
certifies that no representative of the other Party has represented, expressly
or otherwise, that such other Party would not, in the event of any such Action
or liability, seek to enforce the foregoing waiver, and (b) acknowledges that it
has been induced to enter into this Contribution Agreement and the transactions
contemplated by this Contribution Agreement, as applicable, by, among other
things, the mutual waivers and certifications in this Section 7.6.

7.7Specific Performance.  Each of the Parties hereto acknowledges and agrees
that the other Party would be damaged irreparably in the event any of the
provisions of this Contribution Agreement are not performed in accordance with
their specific terms or otherwise are breached or violated.  Accordingly, each
of the Parties hereto agrees that, without posting a bond or other undertaking,
the other Party may seek (and obtain) an injunction or injunctions to prevent
breaches or violations of the provisions of this Contribution Agreement and to
enforce specifically this Contribution Agreement and the terms and provisions
hereof in any Action instituted in any court specified herein.  An Action for
specific performance as provided herein shall not preclude a Party hereto from
pursuing any other remedy to which such Party may be entitled, at law or in
equity, in accordance with the terms of this Contribution Agreement.  Each Party
hereto further agrees that, in the event of any action for specific performance
in respect of such breach or violation, it will not assert as a defense that a
remedy at law would be adequate; provided, however, that each Party hereto also
agrees that any Party hereto can assert any other defense it may have other than
the defense of adequate remedy at law.

ARTICLE 8.

ASSIGNMENT

8.1Assignment.  Except as permitted under the Commitment Agreement (including an
assignment by Arvinas in connection with a Permitted COC Transfer, for which no
consent will be required) or this Contribution Agreement, neither this
Contribution Agreement nor any of the rights, interests and obligations
hereunder will be assigned by a Party without the prior written consent of the
other Party; provided, however, that either Party may assign this Contribution
Agreement to an Affiliate upon providing prior written notice to the other Party
(provided, that such Party remains primarily liable for all obligations of such
Affiliate following such assignment).  Subject to the prior sentence, this
Contribution Agreement will be binding upon and will inure to the benefit of the
Parties and their respective heirs, executors, administrators, successors and
assigns.

ARTICLE 9.

NOTICES AND MISCELLANEOUS

9.1Notices.  All notices, requests, consents, claims, demands, waivers and other
communications hereunder will be in writing and will be deemed to have been
given:  (a) when delivered by hand (with written confirmation of receipt); (b)
when received by the addressee if sent by a nationally recognized overnight
courier (receipt requested); (c) on the date sent by e-mail of a PDF document
(with confirmation of transmission) if sent during normal business hours of the
recipient, and on the next Business Day if sent after normal business hours of
the recipient; or (d) on the third day after the date mailed, by certified or
registered mail, return receipt requested, postage prepaid.  Such communications
must be sent to the respective parties at the following addresses (or at such
other address for a party as will be specified in a notice given in accordance
with this Section 9.1):

14

--------------------------------------------------------------------------------

 

 

To Arvinas:

c/o Arvinas, Inc.

 

5 Science Park

 

395 Winchester Avenue

 

New Haven, CT 06511

 

USA

 

Attention:  Legal Department

 

 

With a copy to:

Goodwin Procter LLP

 

100 Northern Avenue

 

Boston, MA 02210

 

USA

 

Attention:  Robert E. Puopolo and Karen A Spindler

 

Email:  rpuopolo@goodwinlaw.com and kspindler@goodwinlaw.com

 

 

 

and

 

 

 

Bayer CropScience LP

 

c/o Bayer AG

 

Law, Patents & Compliance / M&A

 

Kaiser-Wilhelm-Allee, Building Q26

 

D-51368 Leverkusen

 

Germany

 

Attention:  Dr. Christian Bank

 

Email:  christian.bank@bayer.com

 

 

 

Orrick, Herrington & Sutcliffe LLP

 

1000 Marsh Road

 

Menlo Park, CA 94025-1015

 

USA

 

Attention:  Matthew R. Gemello

 

Email:  mgemello@orrick.com

 

 

To Company:

c/o Arvinas, Inc.

 

5 Science Park

 

395 Winchester Avenue

 

New Haven, CT 06511

 

USA

 

Attention:  Legal Department

 

 

With a copy to:

Goodwin Procter LLP

 

100 Northern Avenue

 

Boston, MA 02210

 

USA

 

Attention:  Robert E. Puopolo and Karen A Spindler

 

Email:  rpuopolo@goodwinlaw.com and kspindler@goodwinlaw.com

 

Solely for purposes of enforcing its rights to receive copies of notices to
Arvinas under this Section 9.1, Bayer shall be an express Third Party
beneficiary of this Section 9.1.

15

--------------------------------------------------------------------------------

 

9.2Miscellaneous.

9.2.1No provision of this Contribution Agreement may be amended or modified, or
compliance otherwise waived, except by a writing executed by each Party.

9.2.2The terms and conditions of this Contribution Agreement shall be
interpreted according to the common sense meaning intended by the Parties and in
accordance with the principles of good faith and fair dealing.

9.2.3The Parties have participated jointly in the negotiation and drafting of
this Contribution Agreement.  In the event an ambiguity or question of intent or
interpretation arises, this Contribution Agreement shall be construed as if
drafted jointly by the Parties and no presumption or burden of proof shall arise
favoring or disfavoring any Party by virtue of the authorship of any of the
provisions of this Contribution Agreement.  Any reference to any federal, state,
local or foreign statute or law shall be deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires otherwise.

9.2.4Every day commences at 12:00 a.m. and ends at 11:59 p.m. (midnight) New
York time.  Any reference in this Contribution Agreement to a number of days
“in” which an action or notice is to be taken or given, shall be interpreted in
such way that the term commences the day after the date taken as reference and
that the action or notice shall be validly taken or given at the last day.  Any
reference in this Contribution Agreement to a “day” or a number of “days”
without explicit qualification of “business” shall be interpreted as a reference
to a calendar day or number of calendar days.  If any action or notice is to be
taken or given on or by a particular calendar day, and such calendar day is not
a Business Day, then such action or notice shall be deferred until, or may be
taken or given on, the next Business Day.

9.2.5All rights and licenses granted under or pursuant to this Contribution
Agreement by Arvinas or Company, as applicable, are, and will otherwise be
deemed to be, for purposes of Section 365(n) of the U.S. Bankruptcy Code,
licenses of right to “intellectual property” as defined under Section 101 of the
U.S. Bankruptcy Code.  The Parties agree that each Party, as licensee of certain
rights under this Contribution Agreement, will retain and may fully exercise all
of its rights and elections under the U.S. Bankruptcy Code.  The Parties further
agree that, in the event of the commencement of a bankruptcy proceeding by or
against a Party (such Party, the “Bankrupt Party”) under the U.S. Bankruptcy
Code, the other Party will be entitled to a complete duplicate of (or complete
access to, as appropriate) any intellectual property licensed to such other
Party and all embodiments of such intellectual property, which, if not already
in such other Party’s possession, will be promptly delivered to it (a) upon any
such commencement of a bankruptcy proceeding upon such other Party’s written
request therefor, unless the Bankrupt Party elects to continue to perform all of
its obligations under this Contribution Agreement or (b) if not delivered under
clause (a), following the rejection of this Contribution Agreement by the
Bankrupt Party upon written request therefor by the other Party.

9.2.6This Contribution Agreement and the other Transaction Documents, constitute
the sole and entire agreement of the Parties to this Contribution Agreement with
respect to the subject matter contained herein and therein, and supersedes all
prior and contemporaneous understandings, agreements, representations and
warranties, both written and oral, with respect to such subject matter.  In the
event of a conflict between this Contribution Agreement and the Commitment
Agreement, the provisions of the Commitment Agreement shall control.

9.2.7The headings in this Contribution Agreement are inserted for convenience or
reference only and are in no way intended to describe, interpret, define, or
limit the scope, extent or intent of this Contribution Agreement or any
provision of this Contribution Agreement.

16

--------------------------------------------------------------------------------

 

9.2.8If any term or provision of this Contribution Agreement is held to be
invalid, illegal or unenforceable under Applicable Law in any jurisdiction, such
invalidity, illegality or unenforceability will not affect any other term or
provision of this Contribution Agreement or invalidate or render unenforceable
such term or provision in any other jurisdiction.  Upon such determination that
any term or other provision is invalid, illegal or unenforceable, the Parties
hereto will negotiate in good faith to modify this Contribution Agreement so as
to effect the original intent of the Parties as closely as possible in a
mutually acceptable manner in order that the transactions contemplated hereby be
consummated as originally contemplated to the greatest extent possible.

9.2.9Any mistaken reference to Articles, clauses, Sections, Schedules or
paragraphs of this Contribution Agreement shall be amended according to common
sense and good faith rules.  When a reference is made in this Contribution
Agreement to an Article, clause, Section, Schedule or paragraph, such reference
will be to an Article, clause, Section, Schedule or paragraph unless otherwise
indicated.

9.2.10No waiver by any Party of any default, misrepresentation or breach of
warranty or covenant hereunder, whether intentional or not, shall be deemed to
extend to any prior or subsequent default, misrepresentation or breach of
warranty or covenant hereunder or affect in any way any rights arising by virtue
of any prior or subsequent such occurrence.  No single or partial exercise of
any right, power or privilege shall preclude any other or further exercise
thereof, or the exercise of any other right, power or privilege unless
explicitly provided for in this Contribution Agreement.

9.2.11Subject to the terms of and restrictions in this Contribution Agreement,
the reference to any Party shall include its successors or permitted assignees
or transferees that have legally acquired its rights, obligations and/or
duties.  This Contribution Agreement shall be binding upon and inure solely to
the benefit of the Parties and their respective successors and permitted
assignees and transferees and nothing herein, express or implied, is intended to
or shall confer upon any other Person any legal or equitable right, benefit or
remedy of any nature whatsoever, unless otherwise specified therein.

9.2.12This Contribution Agreement may be executed in counterparts, each of which
will be deemed an original, but all of which together will be deemed to be one
and the same agreement.  A signed copy of this Contribution Agreement delivered
by facsimile, e-mail or other means of Electronic Transmission will be deemed to
have the same legal effect as delivery of an original signed copy of this
Contribution Agreement.  For purposes of this Section 9.2.12, “Electronic
Transmission” means any form of communication not directly involving the
physical transmission of paper that creates a record that may be retained,
retrieved and reviewed by a recipient thereof and that may be directly
reproduced in paper form by such a recipient through an automated process.

9.2.13Whenever the words “include,” “includes” or “including” are used in this
Contribution Agreement, they will be deemed to be followed by the words “without
limitation.”  The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Contribution Agreement will refer to this Contribution
Agreement as a whole and not to any particular provision of this Contribution
Agreement.  All terms used herein with initial capital letters have the meanings
ascribed to them herein and all terms defined in this Contribution Agreement
will have such defined meanings when used in any certificate or other document
made or delivered pursuant hereto unless otherwise defined therein.  The
definitions contained in this Contribution Agreement are applicable to the
singular as well as the plural forms of such terms.  Words importing gender
include all genders.  Any agreement, instrument or statute defined or referred
to herein, or in any agreement or instrument that is referred to herein, means
such agreement, instrument or statute as from time to time amended, modified or
supplemented, including (in the case of agreements or instruments) by waiver or
consent and (in the case of statutes) by succession of comparable successor
statutes and references to all attachments thereto and instruments incorporated
therein.  The use of “or” is not intended to be exclusive unless expressly
indicated otherwise.

17

--------------------------------------------------------------------------------

 

9.2.14Both Parties are independent contractors under this Contribution
Agreement.  Nothing herein contained will be deemed to create an employment,
agency or partnership relationship between the Parties hereto or any of their
agents or employees, or any other legal arrangement that would impose liability
upon one Party for the act or failure to act of the other Party, except to the
extent specifically agreed to in a written agreement signed by the
Parties.  Neither Party will have any express or implied power to enter into any
contracts or commitments or to incur any liabilities in the name of, or on
behalf of, the other Party, or to bind the other Party in any respect
whatsoever.

9.2.15Sections 2.1 and 2.2 of this Contribution Agreement will automatically
become effective as of the time of the Closing without any action by any Party,
and this Contribution Agreement will terminate and be of no further force and
effect upon a termination of the Commitment Agreement prior to the occurrence of
the Closing, except for its surviving terms pursuant to Section 5.2.2 hereof.

 

[SIGNATURE PAGE FOLLOWS]

* - * - * - *

 

 

18

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have caused this Contribution Agreement to be
executed by their representatives thereunto duly authorized as of the Effective
Date.

 

PROTAG LLC

 

ARVINAS OPERATIONS, INC.

 

 

 

 

 

 

 

By:

 

/s/ Sean Cassidy

 

By:

 

/s/ Sean Cassidy

Name:

 

Sean Cassidy

 

Name:

 

Sean Cassidy

 

 

 

 

 

 

 

Title:

 

Authorized Signatory

 

Title:

 

CFO & Treasurer

 

 

 

[Signature Page to Arvinas IP Contribution Agreement]

--------------------------------------------------------------------------------

 

Schedule 2.1.4

Additional License Terms for Licensed Yale IP

 

Company acknowledges that its sublicense and other rights under this
Contribution Agreement to the Licensed Yale IP are subject to the additional
terms and conditions, and Company agrees to comply with such additional terms
and conditions, set forth below. Unless otherwise noted, the indicated Section
refers to the appropriate Section of this Contribution Agreement.

1.

Government Rights.

 

(a)

Company acknowledges that, to the extent that any invention included within the
Licensed Yale IP has been funded in whole or in part by the United States
government, the United States government retains certain rights in such
invention as set forth in 35 U.S.C. §200-212 and all regulations promulgated
thereunder, as amended, and any successor statutes and regulations (the “Federal
Patent Policy”).

 

 

(b)

As a condition of the licenses granted under Section 2.1 of this Contribution
Agreement, Company acknowledges and shall comply with all aspects of the Federal
Patent Policy that are applicable to the Licensed Yale IP, including any
obligation that Company Products used or sold in the United States be
manufactured substantially in the United States.

 

2.

Yale Retained Rights.  Company acknowledges that Yale University (“Yale”)
retains the right, on behalf of itself and all other non-profit academic
research institutions, to make, use and practice the Licensed Yale IP for
research, clinical, teaching or other non-commercial purposes, and not for
purposes of commercial development, use, manufacture or distribution purposes.

3.

Patent Challenge.  Company acknowledges that:

 

(a)

In the event that (i) (A) Company brings a Patent Challenge (as such term is
defined in the Yale Agreement) anywhere in the world, or (B) Company assists
another party in bringing a Patent Challenge (as such term is defined in the
Yale Agreement) anywhere in the world (except under a court order or subpoena),
then (1) provided such PATENT CHALLENGE is brought during the period specified
in Sections 6.1 and 7.3 of the Yale Agreement during which Yale is owed an
EARNED ROYALTY or a percentage of SUBLICENSE INCOME, then commencing on the date
on which such PATENT CHALLENGE is brought and continuing until, as applicable,
either (x) the date on which such PATENT CHALLENGE results in a determination
that no challenged claims are valid or infringed or (y) the date of expiration
of the period specified in Sections 6.1 and 7.3 of the Yale Agreement during
which Yale is owed an EARNED ROYALTY or a percentage of SUBLICENSE INCOME (in
the case where such PATENT CHALLENGE results in a determination that at least
one challenged claim is both valid and infringed), Company will pay to Yale an
annual penalty fee of [**] Dollars (U.S. $[**]) within [**], as applicable, the
period specified in clause (x) or clause (y), and (2) solely if such PATENT
CHALLENGE results in a determination that at least one challenged claim is both
valid and infringed, Company will promptly reimburse Yale for all legal fees and
expenses incurred in Yale’s defense against such PATENT CHALLENGE.

 

 

(b)

Company will not bring a PATENT CHALLENGE without first providing Yale at least
[**] prior written notice setting forth (i) precisely which claims and patents
are being challenged or claimed not to be infringed, (ii) a clear statement of
the factual and legal basis for the challenge, and (iii) an identification of
all prior art and other matter believed to invalidate any claim of the patent
within the Licensed Yale IP at issue at issue or which supports the claim that
the patent within the Licensed Yale IP at issue at issue is not infringed.

20

--------------------------------------------------------------------------------

 

 

 

(c)

Any payments to be made to Yale by Company pursuant to Section 3(a) of this
Schedule 2.1.4 will be made to the account listed below (or such other account
as Arvinas designates before such payment is due):

 

Bank Name:

[**]

ABA Number:

[**]

ABA Number:

[**]

SWIFT Number:

[**]

Account Title:

[**]

Account Number:

[**]

Yale Contract Number:

[**]

Federal Tax ID # for Yale University: 06-0646973

 

 

(d)

Any payments to be made to Yale by Company pursuant to Section 3(a) of this
Schedule 2.1.4 will be made in United States Dollars.  If overdue, such payment
will bear interest until payment at a per annum rate of [**] percent ([**]%)
above the prime rate in effect at Citibank on the due date and Yale will be
entitled to recover reasonable attorneys’ fees and costs related to the
collection of such payment following such failure to pay.  The payment of such
interest will not foreclose Yale from exercising any other right it may have as
a consequence of the failure of Company to make such payments when due.

 

4.

Patent Marking.  Company agrees to mark, and to require that its Affiliates and
Sublicensees mark, all Company Products that are also VALID CLAIM PRODUCTS and
tangible products, with the numbers of all issued patents included in Licensed
Yale IP that cover such Company Products, and, without limiting the foregoing,
all such Company Products will be marked in such a manner as to conform with the
patent marking notices required by the law of any country where such Company
Products are made, sold, used or shipped, including, but not limited to, the
applicable patent laws of that country.

 

5.

Indemnification.  Company will indemnify, defend by counsel reasonably
acceptable to Yale, and hold harmless Yale and its trustees, officers, employees
and agents, from and against any liability, cost expense, damage, deficiency,
loss or obligation, of any kind or nature arising out of a third party claim
(including, without limitation, reasonable attorneys’ fees and other costs and
expenses of defense) (collectively, “Claims”), based upon, arising out of or
otherwise relating the license granted to Company under Section of 2.1.1(a)
under the Licensed Yale IP, including, without limitation, any cause of action
relating to product liability, or any theory of liability (including, without
limitation, tort, warranty or strict liability) or the death, personal injury,
or illness of any person, or out of damage to any property related in any way to
the rights granted to Company under Section of 2.1.1(a) to the Licensed Yale IP,
or resulting from the production, manufacture, sale, use, lease or other
disposition or consumption or advertisement of the Company Products by Company,
its Affiliates or (sub)licensees or any other transferees, or in connection with
any statement, representation or warranty of Company, its affiliates or
(sub)licensees or any other transferees with respect to the Company Products,
but expressly excluding all Claims to the extent based upon, arising out of or
otherwise relating to (a) Yale’s retained rights pursuant to Section 3.3 of the
Yale Agreement to use the Licensed Yale IP, or (b) Yale’s gross negligence or
willful misconduct.  Company will not settle or compromise any Claim without the
prior written consent of Yale, such consent not to be unreasonably withheld,
conditioned or delayed, if such settlement or compromise does not include a
complete release of Yale from all Claims.  Without limiting the foregoing, Yale
may withhold its consent to any settlement or compromise that would in any
manner constitute or incorporate an admission of liability by Yale or require
Yale to take or refrain from taking any action.

21

--------------------------------------------------------------------------------

 

 

6.

Patent Prosecution Expenses Conditional Obligation.  In the event that the Yale
Agreement is terminated and, as provided under the terms of the Yale Agreement,
Company’s sublicense under the Licensed Yale IP survives and continues in full
force and effect (but subject to Company’s right to notify Yale of its election
not to retain such sublicense), then Company will be responsible to Yale for the
costs of filing, prosecution and maintenance of (i) the United States patent
applications and patents contained in the Licensed Yale IP, and (ii) the foreign
patent applications and patents contained in the Licensed Yale IP in the
countries outside of the United States selected by Yale and agreed to in writing
by Arvinas (as such list of countries exists on the date of termination of the
Yale Agreement), in each case of (i) and (ii), shared proportionately with
Yale’s other licensees and sublicensees of such Licensed Yale IP (if any) also
reimbursing Yale for such costs.

 

7.

Insurance.

 

 

(a)

From and after such time as Company’s first Company Product commences field
trials, Company will have purchased, and will have caused any of its
Sublicensees to have purchased, and Company will maintain in effect, and will
cause any of its Sublicensees to maintain in effect, a policy of commercial,
general liability insurance in coverage amounts customary for its industry to
protect Yale with respect to the Claims described in Section 5 of this Schedule
2.1.4.  Such insurance will:

 

 

(i)

list “Yale, its trustees, directors, officers, employees and agents” as
additional insureds under the policy;

 

 

(ii)

provide that such policy is primary and not excess or contributory with regard
to other insurance Yale may have;

 

 

(iii)

be endorsed to include product liability coverage in amounts no less than $[**]
Dollars per incident and $[**] Dollars annual aggregate for Company’s
indemnification obligation to Yale described in Section 5 of this Schedule
2.1.4; and

 

 

(iv)

not be construed to create a limit of Company’s liability with respect to its
indemnification obligation to Yale described in Section 5 of this Schedule
2.1.4.

 

 

(b)

Upon Yale’s request, Company will furnish a Certificate of Insurance and a copy
of the current insurance policy to Yale.  Company will secure agreement from its
insurer to give [**] written notice to Yale prior to any cancellation of or
material change to the policy.

 

8.

Yale Disclaimer of Representations & Warranties for the Licensed Yale IP.  In
addition to the Parties’ disclaimer set forth in Section 4.4 of this
Contribution Agreement, Company acknowledges and agrees that with respect to the
Licensed Yale IP:

 

(a)

YALE MAKES NO, AND EXPRESSLY DISCLAIMS ALL, REPRESENTATIONS OR WARRANTIES THAT
ANY CLAIMS OF PATENTS WITHIN THE LICENSED YALE IP, ISSUED OR PENDING, ARE VALID,
OR THAT THE MANUFACTURE, USE, PRACTICE, SALE OR OTHER DISPOSAL OF COMPANY
PRODUCTS THAT ARE ALSO LICENSED PRODUCTS (AS DEFINED IN THE YALE AGREEMENT) DOES
NOT OR WILL NOT INFRINGE UPON ANY PATENT OR OTHER RIGHTS NOT VESTED IN YALE.

22

--------------------------------------------------------------------------------

 

 

(b)

YALE MAKES NO, AND EXPRESSLY DISCLAIMS ALL, REPRESENTATIONS AND WARRANTIES
WHATSOEVER WITH RESPECT TO PATENTS WITHIN THE LICENSED YALE IP AND COMPANY
PRODUCTS THAT ARE ALSO LICENSED PRODUCTS (AS DEFINED IN THE YALE AGREEMENT),
EITHER EXPRESS OR IMPLIED, INCLUDING, BUT NOT LIMITED TO, WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.

 

(c)

COMPANY WILL MAKE NO STATEMENTS, REPRESENTATION OR WARRANTIES WHATSOEVER TO ANY
THIRD PARTIES THAT ARE INCONSISTENT WITH THE DISCLAIMERS BY YALE IN CLAUSES (a)
AND (b) IMMEDIATELY ABOVE.

 

(d)

IN NO EVENT WILL YALE OR ITS TRUSTEES, DIRECTORS, OFFICERS, EMPLOYEES AND
AFFILIATES BE LIABLE FOR SPECIAL, INCIDENTAL, CONSEQUENTIAL OR INDIRECT DAMAGES
OF ANY KIND, INCLUDING ECONOMIC DAMAGE OR INJURY TO PROPERTY AND LOST PROFITS,
REGARDLESS OF WHETHER YALE WILL BE ADVISED, WILL HAVE OTHER REASON TO KNOW, OR
IN FACT WILL KNOW OF THE POSSIBILITY OF THE FOREGOING.

 

(e)

IN NO EVENT WILL YALE, OR ITS TRSUTEES, DIRECTORS, OFFICERS, EMPLOYEES AND
AFFILIATES, BE LIABLE FOR MONEY DAMAGES IN EXCESS OF YALE HAS RECEIVED FROM
ARVINAS IN CONNECTION WITH COMPANY’S RIGHTS UNDER THE LICENSED YALE IP.

9.

Compliance with Laws; Export Controls.  Company will comply, and will cause its
Affiliates and (sub)licensees to comply, with all foreign and United States
federal, state and local laws, regulations, rules and orders applicable to the
testing, production, transportation, packaging, labeling, export, practice, sale
and use of Company Products that are also LICENSED PRODUCTS.  In particular,
Company will be responsible for assuring compliance with all United States
export laws and regulations applicable to Company’s use and practice of the
Licensed Yale IP.

10.

Non-Use of Yale Name.  Company acknowledges and agrees that it will not use the
name “Yale” or “Yale University”, or any variation or adaptation thereof, or any
trademark, tradename or other designation owned by Yale, or the names of any of
its trustees, officers, faculty, students, employees or agents, for any purpose
without the prior written consent of Yale, in each instance, such consent to be
granted or withheld by Yale in its sole discretion, except that Company may
state that it has a sublicense under the Licensed Yale IP.

11.

Governing Law for Disputes Regarding Licensed Yale IP.  Notwithstanding Article
7 of this Contribution Agreement, Company acknowledges and agrees that any
matter arising out of or related to Company’s use and practice of the Licensed
Yale IP will be governed by and in accordance with the substantive laws of the
State of Connecticut, without regard to its conflicts of law principles, except
where the federal laws of the United States are applicable and have
precedence.  Any dispute arising out of or related to Company’s use and practice
of the Licensed Yale IP will be brought exclusively in a court of competent
jurisdiction in the State of Connecticut, and Company hereby irrevocably submits
to the jurisdiction of such courts.

23

--------------------------------------------------------------------------------

 

 

24